     Case 1:19-cv-24890-MGC Document 3 Entered on FLSD Docket 11/26/2019 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


         JUAN CARNIGLIA, on behalf of himself                          )
             and others similarly situated,                            )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                              Civil Action No. 19-cv-24890-MGC
                                                                       )
    MY CEVICHE CORAL GABLES LLC, a Florida                             )
        Limited Liability Company, a/k/a 27                            )
    ENTREPRENEURS MIRACE MILE LLC, and                                 )
          ROGER DUARTE, individually,                                  )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MY CEVICHE CORAL GABLES LLC a/k/a 27 ENTREPRENEURS MIRACLE MILE
                                           LLC
                                           c/o Registered Agent, Silver Spoon Solutions
                                           888 Biscayne Boulevard, Unit 505
                                           Miami, Florida 33132



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Keith M. Stern, Esq.
                                           Law Office of Keith M. Stern, P.A.
                                           80 S.W. 8th Street, Suite 2000
                                           Miami, Florida 33130
                                           Tel: (305) 901-1379


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT

             Nov 26, 2019
Date:
                                                                                            Signature of Clerk or Deputy Clerk
                                                                                                                  s/ Janier A.
     Case 1:19-cv-24890-MGC Document 3 Entered on FLSD Docket 11/26/2019 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


         JUAN CARNIGLIA, on behalf of himself                          )
             and others similarly situated,                            )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                              Civil Action No. 19-cv-24890-MGC
                                                                       )
    MY CEVICHE CORAL GABLES LLC, a Florida                             )
        Limited Liability Company, a/k/a 27                            )
    ENTREPRENEURS MIRACE MILE LLC, and                                 )
          ROGER DUARTE, individually,                                  )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ROGER DUARTE
                                           1200 Brickell Avenue, Suite 800
                                           Miami, Florida 33132




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Keith M. Stern, Esq.
                                           Law Office of Keith M. Stern, P.A.
                                           80 S.W. 8th Street, Suite 2000
                                           Miami, Florida 33131



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT

             Nov 26, 2019
Date:
                                                                                            Signature of Clerk or Deputy Clerk
                                                                                                                  s/ Janier A.
